Citation Nr: 1046591	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1960 to December 1963.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Fargo, North Dakota Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2007, the case 
was remanded for additional development and to satisfy notice 
requirements.  In September 2010, additional evidence was 
received without a waiver of initial Agency of Jurisdiction (AOJ) 
consideration.

As an initial matter, the Board notes that the Veteran filed a 
claim of service connection for PTSD, and the November 2007 Board 
remand characterized the issue accordingly.  However, the 
evidence shows diagnoses of psychiatric disability other than 
PTSD, and in light of the intervening United States Court of 
Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the issue has been 
recharacterized to encompass the other psychiatric diagnoses.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

The Veteran states that while serving in Bethel, Minnesota, he 
was involved in an incident resulting in a fellow-serviceman 
being exposed to radiation.  The fellow-serviceman (J.B.) was 
eventually discharged due to radiation exposure related 
disabilities, and allegedly committed suicide thereafter.  The 
Veteran alleges he has PTSD as a result of his involvement in 
this incident.

A January 2002 VA physician provided the Veteran with a diagnosis 
of PTSD.  During this examination, the Veteran described the 
above-noted incident, and also reported that his own son 
committed suicide in 1987.  He said he felt a great deal of pain 
over the loss of his son and of J.B.'s death, both by suicide, 
and that he also felt a great deal of guilt and responsibility 
for J.B.'s death.

In the November 2007 remand, the Board noted that the Veteran's 
alleged stressor in service for his diagnosis of PTSD was an 
unverified event, but pointed out that a radiation leak of the 
nature and magnitude alleged was eminently verifiable (and, if 
indeed it occurred, clearly would be verifiable).  Likewise (and 
in light of known radiation exposure monitoring procedures), 
illness (and related death by suicide) of a serviceman due to 
radiation exposure would also appear to be verifiable.  In this 
regard, the Board requested that "exhaustive development" be 
conducted to verify the Veteran's alleged stressor event in 
service.

In July 2009, the RO requested information from the U.S. Army and 
Joint Services Records Research Center (JSSRC) regarding the 
Veteran's alleged stressor that he turned on a radar transmitter 
and exposed another serviceman to radiation exposure.  In August 
2009, the JSRRC advised that they did not research radiation 
exposure requests, and referred the RO to the Defense Threat 
Reduction Agency (DTRA).  

In March 2010, a request for information was sent to the DTRA.  
After no response was received, the RO determined that follow-up 
was not needed because the alleged stressor event was not 
something the DTRA would be able to research.  The RO explained 
that according to the VA ADJUDICATION MANUAL M21-1MR, the DTRA 
only reviews 38 C.F.R. § 3.309 activities.  The Board agrees, as 
Part IV, subpart ii.1.C.10 of the VA ADJUDICATION MANUAL, clearly 
explains that the DTRA is to be contacted when attempting to 
obtain dosimetry information.  Here, it is not necessary to know 
the exact dose of radiation to which J.B. was exposed; rather, 
the question is whether he was exposed at all.  Based on a review 
of the record, it does not appear that the RO attempted to 
explore alternative avenues for verifying that J.B. was exposed 
to radiation, as alleged.  Notably, Part IV, subpart ii.1.C.9.e 
of the VA ADJUDICATION MANUAL explains that every branch of 
service maintains a record of its service members' occupational 
exposure to radiation.  If evidence of occupational radiation 
exposure cannot be found in the veteran's records or obtained 
from the NPRC, then a written request should be addressed to the 
pertinent branch of service.
The Board also notes that in June 2010, the RO attempted to 
secure any morning reports of Btry D, 3 Mal Bn 68th Arty Aradcom 
from October 1962 to December 1962 that contained remarks 
regarding the death of J.B.  However, in clarifying statements 
received from the Veteran in April 2008 and May 2008, he 
explained that J.B. committed suicide after he was discharged 
(for medical reasons related to the radiation exposure) from 
service.  Accordingly, morning reports for J.B.'s death would not 
exist and another search should be conducted for any morning 
reports that contain remarks regarding J.B. seeking medical 
treatment during the same timeframe.  The Board also notes that 
the June 2010 request for information identified J.B.'s last name 
as [redacted]; however, the Veteran has indicated the spelling of 
the last name is either [redacted] or [redacted] (he is unsure as to 
the correct spelling).  Therefore, the new search should be 
conducted under both spellings of the last name.

Also, in September 2010, the Veteran submitted additional 
evidence (information related to J.B.'s family).  This evidence 
is pertinent to his claim, has not been considered by the RO, and 
the Veteran has not waived initial AOJ consideration of this 
evidence.  See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, the Veteran's October 2002 claim sought service 
connection for PTSD, and to date the RO has adjudicated and 
developed for appellate review only such specific claim; however, 
in a precedent decision issued in the interim, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of 
a mental health disability claim includes any mental disorder 
that may be reasonably encompassed by the claimant's description 
of the claim, reported symptoms, and other information of record, 
i.e., that the matter of service connection for psychiatric 
disability other than PTSD is part and parcel of a service 
connection for PTSD claim (and that such matter is before the 
Board unless the Veteran indicates otherwise).  The record 
reflects additional psychiatric diagnoses of major depression, 
depression not otherwise specified, major depressive disorder, 
and anxiety.  As the RO has not developed or adjudicated the 
matter of service connection for such other psychiatric 
disabilities, this must be done on remand.

Accordingly, the case is REMANDED for the following:

1. 	Regarding the matter of service 
connection for psychiatric disability other 
than PTSD, the RO should send the Veteran 
proper notice under the Veterans Claims 
Assistance Act of 2000, and provide him and 
his representative the opportunity to 
respond.

2. 	The RO must arrange for exhaustive 
development to verify the Veteran's alleged 
stressor event in service (i.e., that a 
radiation leak occurred due to an incident at 
the Veteran's duty station; that the Veteran 
was involved; and that a fellow-serviceman 
(J.B.) sustained radiation exposure injuries 
and committed suicide after his separation 
from service as a consequence of such 
injuries).  

The RO should, pursuant to the VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart 
ii.1.C.9.e, contact the Proponency Office for 
Preventive Medicine in San Antonio to 
ascertain whether J.B. was exposed to 
radiation in service.  

The RO should also request any and all 
morning reports available containing 
information regarding J.B. (last named 
spelled [redacted] or [redacted]) seeking medical 
treatment from October 1962 to December 1962 
while stationed in Bethel, Minnesota with the 
Btry D, 3 Mal Bn 68th Arty Aradcom.  

If any pertinent records are unavailable, or 
the search for such records otherwise yields 
negative results, it should be so noted in 
the claims file, along with an explanation 
for the negative result (record 
unavailability).
3. 	The RO should then make a 
determination as to whether the Veteran's 
alleged stressor event in service is verified 
and, only if so, arrange for a psychiatric 
examination to determine whether or not he 
has PTSD based on the verified stressor event 
in service.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Following examination 
of the Veteran, review of pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
identify the Veteran's current psychiatric 
disorder(s), specifically indicating whether 
or not he has PTSD in accordance with DSM-IV 
based on the stressor event in service, and 
offer an opinion (as to each diagnosis) 
whether such is related to the Veteran's 
service/any event therein.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  The examiner should also 
indicate whether or not any diagnosed 
psychiatric disorder other than PTSD is 
related to the Veteran's service.  The 
examiner should explain the rationale for all 
opinions expressed and conclusions reached.

4. 	The RO should then review the file 
(specifically including an initial review of 
the aforementioned evidence submitted without 
a waiver) and re-adjudicate the claim (to 
encompass, in accordance with Clemons, the 
matter of service connection for a 
psychiatric disability other than PTSD, 
unless the Veteran specifies he is not 
pursuing such a claim).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

